Title: James Madison to Nicholas P. Trist, 2 March 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 2. 1827.
                            
                        
                        I recd. in due time your favor of the 25. Ult: and have looked over the lucubrations of Regulus now returned
                            to your files; but with an attention less close than the subject of them would require. I concur entirely in the
                            distinction made between the authority of a Constitution, and that of public opinion. The former is the record of the
                            National Will, and no evidence however specious or true, can prevail against it. In the cases which have occurred,
                            particularly that to which my remarks related, the question was not between the Constitution and the public opinion; but
                            between different interpretations of the Instrument, all admitting that to be the paramount authority, and claiming it for
                            themselves in its true meaning. Unhappily this must often be more or less the case. The imperfection of language,
                            especially when terms are to be used, the precise import of which has not been settled by a long course of application, is
                            one cause. The change which the meaning of words inadvertently undergoes, examples of which are already furnished by the
                            Constitution of the U. S., is another. And more frequent & formidable than either cause, is the spirit of party or
                            the temptations of interest. Nor is the public good real or supposed, without occasional effect in betraying honest minds,
                            into misconstructions of the Constitutional text. These are evils which can not be altogether avoided, but they are not to
                            be compared with those inherent in arbitrary and undefined forms of Government.  They are too, such as time, usage,
                            and the gradual incorporation of the vital maxims of free Government into the national sentiment, must tend to diminish.
                        My suggestion as to the different course proper to be pursued in opposing measures of the Federal Government,
                            as they have or have not the support of the States and of the people, was founded on prudential considerations only. The
                            language of menace & defiance, when addressed to those who have force, and think they have right also, on their
                            side, defeats itself: It sometimes does more, it is known to excite derision when proceeding from the Southern quarter,
                            which has such peculiar reasons for distrusting its inherent strength. A defying tone of opposition should never be
                            indulged till every other experiment has failed; nor then, but on occasions, justifying the last resort, however hazardous,
                            of an oppressed people.
                        I foresee much difficulty and some danger of a protracted vacancy, in providing a Successor to Mr. Key. The
                            expediency of calling Mr. Gallatin to our aid had occurred to me. I have great confidence in his judgment and his
                            readiness to employ it for our purpose. But his intercourse with the Scientific World is probably much less in England,
                            than it has been in France, where it would not be our choice to look for a supply of our wants. Tho’ abounding more than
                            England in Scientific candidates, these, to say nothing of the difference of language, would not assort so well with their
                            American Colleagues: and much less perhaps with their English ones, in the University. It would not be prudent however to
                            shut the door absolutely agst the French resource. Pre-eminent Science, and personal dispositions & habits, may
                            outweigh the objections to it. If Mr. Key persists in his intention to leave us, a few days may be expected to bring us
                            his notification to that effect.
                        I need not I hope remind you that it is no longer Winter and that the roads will not be long an objection to
                            the excursion promised us by Mrs. Trist & yourself. With affectionate respects
                        
                            
                                James Madison
                            
                        
                    We hope you continue to have favorable accounts from Boston, & from all other quarters